Citation Nr: 1427871	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-28 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD with major depressive disorder, assigning a 50 percent disability rating, effective February 13, 2008.  At a March 2011 Board hearing, the Veteran expressed disagreement with the disability rating assigned.  A statement of the case was issued in October 2011 and a substantive appeal was received in October 2011.  

The Veteran testified at a Board hearing in June 2012; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Veteran underwent a VA examination to assess the etiology and severity of his PTSD with major depressive disorder.  He has continued to seek treatment for his psychiatric condition and his testimony suggests an increase in symptoms since his last examination conducted over 4 years ago.  Thus, he should be afforded a VA examination to assess the severity of his PTSD with major depressive disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

On remand, updated treatment records should be obtained from the Kansas City, Missouri VA Medical Center (VAMC) for the period from October 4, 2011.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder or Virtual VA updated treatment records from the Kansas City VAMC for the period from October 4, 2011.

2.  AFTER all outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD with major depressive disorder.

The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected substance abuse and substance-induced depression, to include the presence of or a history of suicidal ideation or attempts.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his substance abuse and substance-induced depression.  A GAF score and an analysis of its meaning should be provided.  

The examiner should offer an opinion as to whether due to the Veteran's service-connected PTSD with major depressive disorder he is precluded from all forms of substantially gainful employment for which he would otherwise be qualified.  The examiner should provide reasons for any opinion.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to an initial increased rating for PTSD with major depressive disorder.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



